UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 14-6448


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

JARVIS MCCOY, a/k/a Black Jarvis,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.    Malcolm J. Howard,
Senior District Judge. (5:12-cr-00151-H-1)


Submitted:   August 26, 2014                 Decided:   September 4, 2014


Before DUNCAN and WYNN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Vacated and remanded by unpublished per curiam opinion.


Jarvis McCoy, Appellant Pro Se. Rudy E. Renfer, Assistant United
States Attorney, Shailika K. Shah, OFFICE OF THE UNITED STATES
ATTORNEY, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Jarvis    McCoy     appeals       the     district     court’s    order

denying his motion to modify payments of a fine.                     In his motion,

McCoy sought a district court’s order directing the Bureau of

Prisons       to   modify   the    payment       schedule        under   the   Inmate

Financial Responsibility Program.               Because McCoy was challenging

the execution of his sentence, such a request should have been

made in a petition under 28 U.S.C. § 2241 (2012).                         See United

States v. Diggs, 578 F.3d 318, 319 (5th Cir. 2009).                            Because

McCoy    is    currently    incarcerated        at     the   MCFP   Springfield     in

Springfield, Missouri, the district court in this instance did

not have jurisdiction to entertain the request to modify the

payment schedule because a § 2241 petition must be filed in the

district      of   incarceration.      See      28     U.S.C.    § 2241(a);    In   re:

Jones, 226 F.3d 328, 332 (4th Cir. 2000).                       However, a district

court must “if it is in the interest of justice, transfer [the

petition] . . . to any other such court in which [it] could have

been brought at the time it was filed[.].”                        28 U.S.C. § 1631

(2012).

              We   accordingly     vacate       the     district     court’s    order

denying the motion to modify and remand to the district court to

determine whether transferring McCoy’s motion to modify to the

proper    federal      district    court       would    serve     the    interest   of

justice, see 28 U.S.C. § 1631, or whether the action is more

                                           2
appropriately dismissed without prejudice to allow McCoy to file

his action in the appropriate district court.               We dispense with

oral   argument   because     the    facts   and   legal    contentions    are

adequately   presented   in    the    materials    before   this   court   and

argument would not aid the decisional process.

                                                      VACATED AND REMANDED




                                       3